 Case 8:20-bk-11507-ES        Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05            Desc
                               Main Document    Page 1 of 39


 1    Michael De Vries (State Bar No. 211001)
      Christopher Lawless (State Bar No. 268952)
 2    KIRKLAND & ELLIS LLP
      555 South Flower Street
 3    Los Angeles, CA 90071
      Telephone: (213) 680-8400
 4    Facsimile: (213) 680 8500
      Email: michael.devries@kirkland.com
 5           clawless@kirkland.com
 6                                                      Mark McKane, P.C. (State Bar No. 230552)
      Chad J. Husnick (pro hac vice)                    Adam R. Alper (State Bar No. 196834)
 7    KIRKLAND & ELLIS LLP                              Brandon H. Brown (State Bar No. 266347)
      300 North LaSalle                                 KIRKLAND & ELLIS LLP
 8    Chicago, IL 60654                                 555 California Street
      Telephone: (312) 862-2000                         San Francisco, CA 94104
 9    Facsimile: (312) 862-2200                         Telephone: (415) 439-1400
      Email: CHusnick@kirkland.com                      Facsimile: (415) 439-1500
10                                                      Email: MMcKane@kirkland.com
                                                               aalper@kirkland.com
11    Attorneys for MOTOROLA                                   bhbrown@kirkland.com
      SOLUTIONS, INC.
12
                          UNITED STATES BANKRUPTCY COURT
13
                  CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
14
                                                   CASE NO. 8:20-11507-ES
15   In re:
                                                   Chapter 11
16   HYTERA COMMUNICATIONS
     AMERICA (WEST), INC., et al.,                 Jointly Administered with Case Nos.:
17                                                 11508-ES and 11509-ES

18                 Debtors.                        MOTOROLA SOLUTIONS, INC.’S LIMITED
                                                   OBJECTIONS AND RESERVATION
19                                                 REGARDING DEBTORS’ MOTION
                                                   REQUESTING (A) THE SCHEDULING OF AN
20                                                 AUCTION AND SALE HEARING IN
                                                   CONNECTION WITH THE SALE OF THE
21                                                 SPECIFIED ASSETS OF THE DEBTORS, (B)
                                                   APPROVAL OF BIDDING PROCEDURES FOR
22                                                 SUCH ASSETS, (C) APPROVAL OF PURCHASE
                                                   AGREEMENT WITH STALKING HORSE
23                                                 BIDDER, (D) APPROVAL OF THE FORM AND
                                                   SCOPE OF NOTICE OF AUCTION AND SALE
24                                                 HEARING, (E) APPROVAL OF PROCEDURES
                                                   FOR THE ASSUMPTION, ASSIGNMENT AND
25                                                 SALE OF CONTRACTS AND LEASES TO THE
                                                   PURCHASER, AND (F) APPROVAL OF SALE OF
26                                                 THE DEBTORS’ ASSETS TO THE PURCHASER

27                                                 Date: July 23, 2020
                                                   Time: 10:30 AM
28                                                 Place: 411 West 4th St, Ctrm 5A, Santa Ana, CA 92701


     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION
 Case 8:20-bk-11507-ES                  Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                                               Desc
                                         Main Document    Page 2 of 39


 1                                                       TABLE OF CONTENTS
 2                                                                                                                                                 Page
 3   I.      Introduction ................................................................................................................................1
 4   II.     Factual Background ...................................................................................................................4
 5   III.    Argument ...................................................................................................................................6
             A.         Any Sale Hearing Should Be Set For After The Hearing On Motorola’s Motion
 6
                        To Dismiss, Within The Window Purchaser Agreed To Hold Its Bid Open .................6
 7           B.         Motorola Will Object To Sale, But Does Not Otherwise Object To Procedural
                        Aspects Of The Bidding Procedures Motion .................................................................9
 8
     IV.     Conclusion .................................................................................................................................9
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION                         i
 Case 8:20-bk-11507-ES                    Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                                              Desc
                                           Main Document    Page 3 of 39


 1                                                       TABLE OF AUTHORITIES
 2                                                                                                                                             Page(s)
 3   Cases
 4
     In re Catalina Sea Ranch, LLC,
 5       No. 2:19-BK-24467-NB, 2020 WL 1900308 (Bankr. C.D. Cal. Apr. 13, 2020) ............................7

 6   In re Flour City Bagels, LLC,
         557 B.R. 53 (Bankr. W.D.N.Y. 2016) .............................................................................................7
 7
     In re Integrated Telecom Express, Inc.,
 8       384 F.3d 108 (3d. Cir. 2004)............................................................................................................3
 9
     In re Mense,
10       509 B.R. 269 (Bankr. C.D. Cal. 2014).............................................................................................3

11   In re Roussos,
         541 B.R. 721 (Bankr. C.D. Cal. 2015).............................................................................................7
12
     In re Sunshine Grp., LLC,
13       No. 2:19-BK-12760-ER, 2020 WL 1846940 (B.A.P. 9th Cir. Apr. 10, 2020) ................................3
14   Statutes
15
     11 U.S.C. § 363 ..................................................................................................................................6, 7
16
     11 U.S.C. § 373(m) ................................................................................................................................7
17
     11 U.S.C. § 1112 ....................................................................................................................................7
18
     Rules
19
     Fed. R. Civ. P. 30(b)(6)......................................................................................................................4, 5
20

21

22

23

24

25

26

27

28

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION                            ii
 Case 8:20-bk-11507-ES         Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                  Desc
                                Main Document    Page 4 of 39


 1           TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
 2   JUDGE; HYTERA COMMUNICATIONS AMERICA (WEST), INC.; HYTERA AMERICA
 3   INC.; HYT NORTH AMERICA, INC.; THE UNITED STATES TRUSTEE; THE OFFICIAL
 4   COMMITTEE OF UNSECURED CREDITORS; AND ALL OTHER PERSONS ENTITLED
 5   TO NOTICE:
 6           Creditor Motorola Solutions, Inc. (“Motorola”) respectfully submits this response and
 7   objections (and revised proposed order), to the motion filed by Hytera Communications America
 8   (West), Inc., Hytera America Inc., and HYT North America, Inc. (collectively, the “Debtors”)
 9   requesting (A) the scheduling of an auction and sale hearing in connection with the sale of the specified
10   assets of the debtors, (B) approval of bidding procedures for such assets, (C) approval of purchase
11   agreement with stalking horse bidder, (D) approval of the form and scope of notice of auction and sale
12   hearing, (E) approval of procedures for the assumption, assignment and sale of contracts and leases to
13   the purchaser, and (F) approval of sale of the debtors’ assets to the purchase. In support thereof,
14   Motorola states the following:
15   I.      INTRODUCTION
16           Motorola objects to the Debtors’ noticed date and time for its proposed “Sale Hearing” of
17   August 20, 2020 at 10:30 am. At least 30 days should be added to the Debtors’ proposed bid deadline
18   and other marketing/sales related dates to allow a chance for a legitimate sales process that otherwise
19   has been setup to benefit the Debtors’ proposed insider buyer, Hytera US Inc. (the “Hytera Insider”).
20   Based on Motorola’s preliminary objections raised to Debtors over the last week, Debtors agreed to
21   revise its proposed Bidding Procedures Order to eliminate the inappropriate “Stalking Horse” moniker
22   for the Hytera Insider, and also agreed to other modifications to clarify that the Hytera Insider will not
23   receive preferential treatment over other bidders. Those changes to Debtors’ proposed Bidding
24   Procedures Order, along with the extended dates (which Debtors did not agree to) should be adopted,
25   as shown in Motorola’s concurrently-submitted revised proposed order. Consistent with its pending
26   motion to dismiss, Motorola will timely object to all relief sought at any Sale Hearing following
27   Debtors’ compliance with Motorola’s discovery, but Motorola does not otherwise object to Debtors’
28   proposed sales process as specified below.

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION        1
 Case 8:20-bk-11507-ES             Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05               Desc
                                    Main Document    Page 5 of 39


 1           Motorola has said since the First Day Hearing that it had serious concerns that Debtors filed
 2   these proceedings in bad faith, improperly using Chapter 11 as another litigation tactic to delay their
 3   day of reckoning for their unprecedented and adjudicated malicious theft of Motorola’s intellectual
 4   property. After the Debtors confirmed at the § 341 Creditors’ Meeting that they were continuing to
 5   profit from Motorola’s stolen trade secrets and source code, and were pursuing an asset sale to an
 6   “affiliate” of their conspirator and parent, Motorola filed its pending motion to dismiss and motion for
 7   relief from the automatic stay. Dkt. Nos. 111, 112. Those motions detail multiple independent bases
 8   establishing the Debtors’ bad faith and lack of a legitimate bankruptcy purpose. Motorola served
 9   related discovery on Debtors, and will present this case dispositive issue to the Court during the August
10   20, 2020 hearing on Motorola’s motions. Motorola believes its motion to dismiss will obviate the
11   need for any further action in these proceedings, and establishing Debtors’ (and Hytera China’s) “bad
12   faith” in filing these Chapter 11 petitions would preclude the proposed asset sale from going forward
13   at any Sales Hearing, particularly under the “heightened scrutiny” standard that Debtors’ textbook
14   insider sale is subject to.
15           Now, after being served with Motorola’s dispositive motion and the corresponding noticed
16   hearing date, Debtors are attempting to avoid the impending reckoning. In its present motion, filed
17   after Motorola’s motion to dismiss, Debtors suddenly set their Bid Procedures Motion on seven-days’
18   notice, and ask the Court to set the Sales Motion hearing to occur before Motorola’s earlier-filed
19   motions. There was no reason for Debtors to do so, other than their transparent strategy to attempt to
20   rush a “free and clear” asset sale through before the Court even hears all evidence and argument on
21   Motorola’s motion to dismiss. Tellingly, as confirmed by their Bid Procedures and Sales Motion, the
22   proposed Hytera Insider purchaser has agreed to wait until August 5, 2020 for entry for bidding
23   procedures, and further agreed to hold its purchase offer open through an October 4, 2020 closing
24   deadline. Accordingly, there was no reason for Debtors’ to set this hearing date on the minimum 7-
25   days’ notice, and there is no legitimate justification for Debtors to request sales approval before
26   Motorola’s pending motions are resolved, let alone even heard: Debtors’ requested marketing process
27   is less than 30 days, which shows that it is either a sham process with almost certainty that no legitimate
28   bidders will materialize, or Debtors are rushing through the sales process without any other meaningful

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION         2
 Case 8:20-bk-11507-ES         Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                  Desc
                                Main Document    Page 6 of 39


 1   bids (confirming Motorola’s position in its motion to dismiss that no legitimate buyer will engage until
 2   the scope of injunctive relief is determined in the Illinois Trade Secret Case). Debtors’ business is not
 3   a melting ice cube, aside from their own self-inflicted wounds (e.g., continuing to violate Motorola’s
 4   intellectual property rights), and there is no urgency under the Stalking Horse APA (“Insider Bid
 5   Agreement”) because any sale to the Hytera Insider need not close until October 4, 2020. Any
 6   supposed “prejudice” to Debtors of running a more reasonable-length process is thwarting their
 7   litigation strategy of attempting to ram through a “free and clear” asset sale before the Court can hear
 8   the entire record on the issues raised in Motorola’s motion to dismiss and motion to lift the automatic
 9   stay.
10           Debtors’ Sales Motion and corresponding proposed Asset Purchase Agreement only reinforce
11   Motorola’s positions in its motion to dismiss: Motorola’s $765 million dollar judgment is the sole
12   purpose for Debtors’ bankruptcy filing; Debtors and their parent Hytera China’s plan is to have an
13   insider sale approved to create a judgment proof “new” “Hytera US” affiliate who will continue
14   making illegal, infringing sales with impunity—presumably arguing that Motorola must file new
15   lawsuits against that “new” entity and its “new” products, all to further delay, or completely avoid,
16   paying Motorola a single dollar of the judgment entered by the U.S. District Court for the Northern
17   District of Illinois. That plan—to use the bankruptcy courts to evade Motorola’s judgment and launder
18   Hytera’s U.S. business before continuing with a newly-fashioned different-in-name-only successor—
19   is “classic” bad faith. See Dkt. 111 at 2, 8, 11.1 Accordingly, the Court should, at a minimum, delay
20   Debtors’ proposed Sale Hearing until resolution of—or at least until after the hearing—Motorola’s
21   earlier-filed motion to dismiss and motion for relief from the automatic stay. Motorola understands
22

23

24   1
       See also In re Sunshine Grp., LLC, No. 2:19-BK-12760-ER, 2020 WL 1846940, at *9 (B.A.P. 9th
     Cir. Apr. 10, 2020) (finding bankruptcy filed to avoid pending litigation by selling property at issue
25   was in bad faith, and ordering dismissal); see also In re Mense, 509 B.R. 269, 279 (Bankr. C.D. Cal.
     2014) (collecting cases and stating that “[t]he majority of bankruptcy courts tackling this issue have
26   held that the filing of a chapter 11 petition as a litigation tactic to circumvent the requirement of an
     appeal bond in state court litigation is in bad faith.”); see also In re Integrated Telecom Express, Inc.,
27   384 F.3d 108, 128 (3d. Cir. 2004) (“[I]f there is a ‘classic’ bad faith petition, it may be one in which
     the petitioner’s only goal is to use the automatic stay provision to avoid posting an appeal bond in
28   another court.”).

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION         3
 Case 8:20-bk-11507-ES         Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                                Main Document    Page 7 of 39


 1   that Debtors presently seek no substantive relief (e.g., sale approval, or § 363(m) good faith finding),
 2   and Motorola will timely raise its objections to any proposed “free and clear” sale approval.2
 3   II.    FACTUAL BACKGROUND3
 4          On July 14, 2020, Motorola filed a motion to dismiss and a motion lift the automatic stay, with
 5   a noticed hearing date of August 20, 2020 at 2:00 pm. Docket No. 111 (Motion to Dismiss Chapter
 6   11 Case Pursuant to 11 U.S.C. § 1112 or Alternatively to Suspend Case Pending Resolution of District
 7   Court Matters Pursuant to 11 U.S.C. § 305); Docket No. 112 (Motion for Relief from Automatic Stay
 8   Under 11 U.S.C. § 362).4 Motorola filed its motions following various admissions by the Debtors at
 9   the July 7, 2020 Creditors’ § 341 Meeting, which confirmed Motorola’s suspicions about the
10   legitimacy of this bankruptcy proceeding from the First Day Hearing. Immediately after filing its
11   motions, Motorola served requests for document production and a notice of deposition pursuant to
12   Fed. R. Civ. P. 30(b)(6) on the Debtors.
13          On July 15, 2020, Debtors filed their instant Motion (Docket No. 118) setting the Bidding
14   Procedures Motion for hearing eight days later on July 23, 2020, and requesting that the Sales Hearing
15   be set for August 20, 2020 at 10:30 am, 3.5 hours earlier than Motorola’s noticed hearing on its
16   Motions seeking dismissal and relief from the automatic stay. Dkt. 118 at 10.
17          Debtors’ motion included a bid in its proposed “Stalking Horse APA” asset purchase
18   agreement (the “Insider Bid Agreement”) between Debtors and the Hytera Insider, Hytera US Inc., an
19   affiliate form in May 2020 under the same common corporate parent, Hytera Communications Corp.
20

21   2
       Notwithstanding the relief sought in this Opposition and proposed revised Bidding Procedures Order,
     and any actions taken pursuant to such Opposition, nothing in this Order shall be deemed to prejudice
22   Motorola Solutions, Inc.’s arguments in the pending Motion to Dismiss Chapter 11 Case Pursuant to
     11 U.S.C. § 1112 or Alternatively to Suspend Case Pending Resolution of District Court Matters
23   Pursuant to 11 U.S.C. § 305 (Dkt. No. 111) and Motion for Relief from Automatic Stay Under 11
     U.S.C. § 362 (Dkt No. 112).
24   3
       The Factual Background in Motorola’s pending Motion to Dismiss (Dkt. 111) is relevant to this
25   instant motion, but is not repeated here to avoid unnecessary repetition. See Dkt. 111-1 (Memo. ISO
     Mot. to Dismiss) at 3–8.
26   4
       Motorola originally filed its motion to dismiss, or alternatively, lift the automatic stay, on July 9,
     2020 (Docket. No. 100) which was rejected on July 10, 2020 because an incorrect ECF docket event
27   was used, and Motorola was unable to obtain a hearing date prior to filing. See Docket No. 102. The
     Notice rejecting Motorola’s filing stated that the hearing on Motorola’s motions may be set for August
28   20, 2020 at 2:00 pm. Id. Motorola subsequently re-filed its motions on July 14 with that hearing date.

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION        4
 Case 8:20-bk-11507-ES          Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                 Main Document    Page 8 of 39


 1   LTD (“Hytera China”).5 Dkt. 118 at 1; Dkt. 118 at Ex. B (Insider Bid Agreement). The Stalking
 2   Horse APA was executed on July 15, 2020. Dkt. 118, Ex. B at 1. Under the Insider Bid Agreement,
 3   the Hytera Insider buyer agreed to wait up to 21 calendar days from signing on July 15, 2020 for entry
 4   of proposed bidding procedures (to August 5, 2020), and further agreed to wait 60 additional calendar
 5   days (until as late as October 4, 2020) following such sale order for closing. Dkt. 118 at 5 (paragraph
 6   viii. “Timing/Closing”).
 7             The day after Debtors filed their Motion, on July 16, 2020, Motorola served requests for
 8   production of documents and a deposition notice pursuant to Fed. R. Civ. P. 30(b)(6) on Debtors
 9   regarding their Bidding Procedures and Sale motion. Motorola additionally sent document and
10   depositions subpoenas directed to Debtors’ investment banker and the independent director (both of
11   whom submitted declarations in support of Debtors’ Motion (Dkt. Nos. 119, 120)) to Debtors’ counsel,
12   asking them to confirm acceptance of service. Debtors’ counsel from Steptoe & Johnson LLP accepted
13   service of the subpoenas on Saturday, July 18, 2020. In response to Motorola’s subpoenas, over
14   37,000 pages of documents were produced over July 20 and 21, 2020, and the parties are working to
15   schedule depositions and resolve discovery issues.
16             Key dates respecting the parties’ motions and provisions of the Insider Bid Agreement are
17   organized for the Court’s convenience in the following chart:
18

19                               Event                                          Date / Time
20
         Motorola Originally Filed Motion to Dismiss              July 9, 2020 (Dkt. 100)
21
         Court Notice of Filing Error & providing Aug. 20, 2020 July 10, 2020 (Dkt. 102)
22
         at 2:00 pm hearing for Motorola’s Motion to Dismiss
23
         Motorola Re-Filed Motion to Dismiss / Lift Stay (with July 14, 2020 (Dkts. 111, 112)
24
         noticed hearing date of Aug. 20, 2020 at 2:00 pm)
25

26
     5
       Hytera China was found by a Chicago jury to have maliciously stolen Motorola’s trade secrets and
27   copyrighted source code with two of the three debtors, Hytera Communications America (West), Inc.
     (“Hytera West”) and debtor Hytera America, Inc. (“Hytera East”) (collectively, the “Debtor
28   Defendants”). Dkt. 111-1 at 4–5.

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION        5
 Case 8:20-bk-11507-ES         Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                                Main Document    Page 9 of 39


 1
                                Event                                           Date / Time
 2
      Motorola serves Document and Deposition Discovery on July 15, 2020
 3
      Debtors
 4

 5    Debtors and Hytera US Inc. enter Insider Bid Agreement July 15, 2020 (Dkt. 118, Ex. B at 1)

 6    Debtors file motion re bidding procedures and proposed July 15, 2020 (Dkt. 118 at 10)

 7    sale, setting Bidding Procedures Hearing for July 23 and

 8    Sales Hearing for August 20, 2020 at 10:30 a.m.

 9    Motorola serves document and deposition discovery on July 16, 2020
10    debtors and asks Debtors’ counsel to accept subpoenas to
11    Debtors’ bankers and the independent director
12
      Insider Bid Agreement deadline for entry of bidding August 5, 2020 (Dkt. 118 at 5)
13
      procedures
14
      Requested hearing on Debtors’ Sale Motion                   August 20 at 10:30 am (Dkt. 118 at 10)
15
      Hearing on Motorola’s Motion to Dismiss and Motion to August 20 at 2:00 pm
16
      Lift Automatic Stay
17
      Insider Bid Agreement APA closing deadline                  October 4, 2020 (Dkt. 118 at 5)
18

19
     III.   ARGUMENT
20
            A.      Any Sale Hearing Should Be Set For After The Hearing On Motorola’s Motion
21                  To Dismiss, Within The Window Purchaser Agreed To Hold Its Bid Open

22          Motorola’s motion to dismiss appropriately attacks the entire proprietary of these bankruptcy

23   proceedings, and should be heard—if not resolved—before any motion regarding proposed “free and

24   clear” asset sales under 11 U.S.C. § 363. Motorola raised its concern with any possible insider sale

25   from the outset of these proceedings at the First Day Hearing, after Debtors’ suggestion that they may

26   sell themselves to their parent entity, Hytera China (Dkt. 17, First Day Decl. at ¶ 7). Hytera China, in

27   connection with the two Debtor Defendants, maliciously stole Motorola’s intellectual property, made

28   ill-gotten billions of dollars on the backs of Motorola’s engineers and Motorola’s research and

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION        6
 Case 8:20-bk-11507-ES          Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                   Desc
                                 Main Document    Page 10 of 39


 1   development investments, and are profiting from that theft to this day. See generally Dkt. 111. And
 2   now Debtors have detailed, via the disclosed Insider Bid Agreement with the Hytera Insider, their
 3   planned bad faith use of Chapter 11 to launder not only the Debtors’ assets, but their entire business,
 4   to avoid Motorola’s judgment and continue their criminal enterprise (albeit under a slightly different
 5   name).
 6            Motorola’s Motion to Dismiss and Motion for Relief from the Automatic Stay requires
 7   resolving factual issues that overlap with, and are fatal to, Debtors’ Sales Motion. Specifically,
 8   Motorola’s Motion to Dismiss details a variety of conduct establishing that Debtors lacked a “good
 9   faith” basis for filing bankruptcy, including for filing as a litigation tactic to avoid judgment and
10   posting a supersedeas bond in the Illinois Trade Secret Case, and for continuing to infringe and
11   misappropriate Motorola’s intellectual property. Dkt. 111-1 at 10–17. The Debtors’ conduct that
12   merits dismissal under 11 U.S.C. § 1112 for lack of “good faith” directly overlaps with the “heightened
13   scrutiny” analysis of proprietary of the proposed insider sale and “good faith” required under 11 U.S.C.
14   § 373(m), which Motorola will adamantly contest. See, e.g., In re Roussos, 541 B.R. 721, 730 (Bankr.
15   C.D. Cal. 2015) (finding insider sale was in bad faith, and noting that “insider sales are subject to
16   ‘heightened scrutiny to the fairness of the value provided by the sale and the good faith of the parties
17   in executing the transaction.’ This is because insiders ‘usually have greater opportunities for . . .
18   inequitable conduct.’”) (internal citations omitted); In re Flour City Bagels, LLC, 557 B.R. 53, 82
19   (Bankr. W.D.N.Y. 2016) (rejecting proposed “free and clear” sale of assets where prevailing bidder
20   “insider was both the buyer and the entity in complete control of the seller”); In re Catalina Sea Ranch,
21   LLC, No. 2:19-BK-24467-NB, 2020 WL 1900308 (Bankr. C.D. Cal. Apr. 13, 2020) (“Under
22   California law, the general rule [of no successor liability] . . . does not apply, . . . [where] (3) the
23   purchasing corporation is a mere continuation of the seller, or (4) the transfer of assets to the purchaser
24   is for the fraudulent purpose of escaping liability for the seller’s debts.’”) (internal citations omitted).
25   Because Motorola’s motion to dismiss is dispositive of all issues in these proceedings, particularly to
26   prevent a §363 sale where “good faith” is required, the Court should resolve it first.
27            The Court should also not countenance Debtors’ attempts to deprive Motorola a fair and
28   reasonable opportunity to respond to both Debtors’ Bidding Procedures Motion and Sales Motion.

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION          7
 Case 8:20-bk-11507-ES        Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                               Main Document    Page 11 of 39


 1   Debtors’ noticed this Bidding Procedures Motion on the minimum 7-days’ notice permitted by the
 2   Local Rules, and despite Motorola serving discovery the very next day, Debtors, their investment
 3   bankers, and independent director produced over 37,000 pages of documents relating to these motions
 4   in the day before Motorola’s objections were due, and two days before this hearing. As explained
 5   below, neither Debtors nor the Hytera Insider have a legitimate time constraint justifying this pace,
 6   which also all but guarantees a meaningless auction process. Given the importance of these issues to
 7   Motorola and its world-wide fight against Hytera China and the Debtor Defendants’ unprecedented
 8   industrial espionage (where Hytera seeks to use this Court as part of its evasive maneuvering), the
 9   Court should resolve Motorola’s first filed motion to dismiss.
10          There is also no prejudice to Debtors or their Insider Affiliate proposed buyer by hearing
11   Debtors’ sales motion after resolving—or at least hearing—Motorola’s Motion to Dismiss. The
12   proposed buyer has already agreed in the executed Insider Bid Agreement to wait until August 5, 2020
13   for entry of bidding procedures, and agreed to wait until October 4, 2020 for any closing. There is no
14   legitimate reason for Debtors to have noticed its Sales Motion on the current timeline other than to
15   attempt to get ahead of, and prejudice, Motorola’s earlier-filed motions. Simply put, the money and
16   motivation for this insider deal, all under the umbrella of Hytera China, is not going anywhere, and
17   there is no melting ice cube. See Dkt. 111 at 15 (“It is also highly improbable, if not impossible, for
18   the Debtors to pursue an effective reorganization . . . until the scope of injunctive relief is
19   determined.”). Accordingly, (1) 30 days should be added to the marketing process, bid deadline, and
20   other sale-related dates—all within the Hytera Insider’s agreement to keep its bid open—as shown in
21   the concurrently-submitted revised proposed order to give the sales process (currently less than 30
22   days) at least the appearance of a legitimate chance at success, and (2) Motorola’s proposed other
23   modifications clarifying that the Hytera Insider will not receive preferential treatment over other
24   bidders should be adopted. 6 Motorola provided its revised proposed order to Debtors’ counsel, who
25   agreed with Motorola’s proposed edits, excluding proposed date changes.
26

27   6
       Motorola’s additional proposed edits remove any language that propose to give the Hytera Insider
     an advantage over other Qualified Bidders; and narrow the release language such that bidders are only
28   released for claims related to their bids.

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION       8
 Case 8:20-bk-11507-ES         Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                Main Document    Page 12 of 39


 1          That said, Motorola’s position is that the broadcasted intended sale to the Hytera Insider,
 2   combined with the uncertainty from Motorola’s intellectual property claims and pending injunctive
 3   relief, establish that the sales process was set up to fail from the beginning.
 4
            B.      Motorola Will Object To Sale, But Does Not Otherwise Object To Procedural
 5                  Aspects Of The Bidding Procedures Motion

 6          Motorola’s expectation is that the Debtors’ proposed insider bidding and auction process with
 7   the Hytera Insider will not produce a legitimate proposed buyer offering a fair and reasonable price
 8   for the proposed asset transfer. As previewed above, after Debtors, its investment bankers, the
 9   independent director, and Hytera Insider comply with Motorola’s discovery requests and subpoenas,
10   Motorola will timely object to the entirety of the proposed insider sale and Debtors’ Sales Motion.
11   Other than the timing of the Sales Motion hearing—which Motorola believes should occur after the
12   earlier-filed Motion to Dismiss—and other modifications shown in the attached revised Bidding
13   Procedures Order (and redline), Motorola does not otherwise object to the procedural aspects of the
14   proposed bidding procedure, without prejudicing its argument that even the proposed bidding
15   procedures evidence Debtors’ bad faith requiring dismissal and requiring denial of the Sales Motion
16   and its proposed insider sale.
17   IV.    CONCLUSION
18          The Court should set any Sale Hearing to occur after resolution of Motorola’s pending motion
19   to dismiss and motion to lift stay as shown in the concurrently-filed revised proposed order, or at a
20   minimum, until after the Court hears evidence and argument on and considers Motorola’s motions.
21

22

23

24

25

26

27

28

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION         9
 Case 8:20-bk-11507-ES       Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05          Desc
                              Main Document    Page 13 of 39


 1   DATED: July 22, 2020                 /s/ Mark McKane
 2                                        Mark McKane, P.C.
                                          Michael De Vries (State Bar No. 211001)
 3                                        Christopher Lawless (State Bar No. 268952)
                                          KIRKLAND & ELLIS LLP
 4                                        555 South Flower Street
                                          Los Angeles, CA 90071
 5                                        Telephone: (213) 680-8400
                                          Facsimile: (213) 680 8500
 6                                        Email: michael.devries@kirkland.com
                                                 clawless@kirkland.com
 7
                                          Mark McKane, P.C. (State Bar No. 230552)
 8                                        Adam R. Alper (State Bar No. 196834)
                                          Brandon H. Brown (State Bar No. 266347)
 9                                        KIRKLAND & ELLIS LLP
                                          555 California Street
10                                        San Francisco, CA 94104
                                          Telephone: (415) 439-1400
11                                        Facsimile: (415) 439-1500
                                          Email: MMcKane@kirkland.com
12                                               aalper@kirkland.com
                                                 bhbrown@kirkland.com
13
                                          Chad J. Husnick (pro hac vice)
14                                        KIRKLAND & ELLIS LLP
                                          300 North LaSalle
15                                        Chicago, IL 60654
                                          Telephone: (312) 862-2000
16                                        Facsimile: (312) 862-2200
                                          Email: chusnick@kirkland.com
17

18                                        Attorneys for MOTOROLA SOLUTIONS, INC

19

20

21

22

23

24

25

26

27

28

     MOTOROLA OPP. TO BIDDING PROCEDURES MOTION    10
Case 8:20-bk-11507-ES   Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05   Desc
                         Main Document    Page 14 of 39



                        Revised Bidding Procedures Order
                                                                   Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05            Desc
                                                                                                     Main Document    Page 15 of 39


                                                                  1    Ira D. Kharasch (CA Bar No. 109084)
                                                                       John W. Lucas (CA Bar No. 271038)
                                                                  2    Jason H. Rosell (CA Bar No. 269126)
                                                                       Victoria A. Newmark (CA Bar No. 183581)
                                                                  3    PACHULSKI STANG ZIEH
                                                                       L & JONES LLP
                                                                  4    10100 N. Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                  5    Telephone: (310) 277-6910
                                                                       Facsimile:    (310) 201-0760
                                                                  6    E-mail:       ikharasch@pszjlaw.com
                                                                                     jlucas@pszjlaw.com
                                                                  7                  jrosell@pszjlaw.com
                                                                                     vnewmark@pszjlaw.com
                                                                  8
                                                                       Counsel to the Debtors and Debtors in Possession
                                                                  9
                                                                                                     UNITED STATES BANKRUPTCY COURT
                                                                  10                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                                            SANTA ANA DIVISION
                                                                  11   In re:                                       Case No. 8:20-bk-11507-ES
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   HYTERA COMMUNICATIONS                           Chapter 11
                                                                       AMERICA (WEST), INC., et al.
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                   Jointly Administered With Case Nos.:
                                           ATTORNEYS AT LAW




                                                                                         Debtors and Debtors-in        8:20-bk-11508-ES and 8:20-bk-11509-ES
                                                                  14                     Possession.

                                                                  15   Affects:                                        ORDER (1) APPROVING BIDDING
                                                                                                                       PROCEDURES, (2) APPROVING
                                                                  16      All Debtors                                  ASSUMPTION, ASSIGNMENT, AND SALE
                                                                          HYTERA COMMUNICATIONS                        PROCEDURES AND RELATED NOTICES, (3)
                                                                  17   AMERICA (WEST), INC., ONLY                      SCHEDULING THE SALE HEARING, AND (4)
                                                                          HYTERA AMERICA                               GRANTING RELATED RELIEF
                                                                  18   INCORPORATED, ONLY
                                                                          HYT NORTH AMERICA, INC., ONLY                Bidding Procedures Hearing:
                                                                  19
                                                                                                                       Date:        July 23, 2020
                                                                  20                                                   Time:        10:30 a.m. (Pacific Time)
                                                                                                                       Place:       Courtroom 5A
                                                                  21                                                                411 West Fourth Street
                                                                                                                                    Santa Ana, CA 92701
                                                                  22

                                                                  23            The Court having considered the Motion of the Debtors Requesting (A) the Scheduling of an

                                                                  24   Auction and Sale Hearing in Connection with the Sale of the Specified Assets of the Debtors, (B)

                                                                  25   Approval of Bidding Procedures for Such Assets, (C) Approval of Purchase Agreement with Stalking

                                                                  26   Horse Bidder, (D) Approval of the Form and Scope of Notice of Auction and Sale Hearing,

                                                                  27   (E) Approval of Procedures for the Assumption, Assignment and Sale of Contracts and Leases to the

                                                                  28


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                            Desc
                                                                                                     Main Document    Page 16 of 39


                                                                  1    Purchaser, and (F) Approval of Sale of the Debtors’ Assets to the Purchaser (the “Motion”)1 filed

                                                                  2    by Hytera Communications America (West), Inc. (“Hytera West”), Hytera America Incorporated

                                                                  3    (“Hytera East”), and HYT North America, Inc. (“HYT North America”), the above-captioned

                                                                  4    debtors and debtors in possession (collectively, the “Debtors”), the declarations of Craig Barbarosh

                                                                  5    and Eric Groman filed in support of the Motion, any responsive pleadings filed in connection with

                                                                  6    the Motion, the record in the above-captioned chapter 11 cases, and the representations of counsel at

                                                                  7    the hearing on the Motion held on July 23, 2020 at 10:30 a.m. (Pacific Time) (the “Hearing”); and

                                                                  8    the Court having determined that notice of the Motion was adequate and sufficient; and after due

                                                                  9    deliberation and sufficient cause appearing therefor;

                                                                  10            IT IS HEREBY FOUND AND DETERMINED THAT:

                                                                  11            A.    The Court has jurisdiction over this matter and over the property of the Debtors and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   their respective bankruptcy estates pursuant to 28 U.S.C. §§ 157(a) and 1334. This matter is a core
                                        LOS ANGELES, CALIFORNIA




                                                                  13   proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein
                                           ATTORNEYS AT LAW




                                                                  14   are sections 105, 363, and 365 of Title 11 of the United States Code (the “Bankruptcy Code”),

                                                                  15   Bankruptcy Rules 2002, 6004, 6006, and 9014, and Local Rule 6004-1. Venue of these cases and

                                                                  16   the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                  17            B.    The relief granted herein is in the best interests of the Debtors, their estates, their

                                                                  18   stakeholders, and all other parties in interest.

                                                                  19            C.    The notice of the Motion and the Hearing given by the Debtors constitutes due and

                                                                  20   sufficient notice thereof.

                                                                  21            D.    The Debtors have articulated good and sufficient reasons for the Court to (i) approve

                                                                  22   the dates, deadlines and procedures set forth herein in respect of the sale of a majority of the

                                                                  23   Debtors’ assets (the “Bidding Procedures”), (ii) approve the form and manner of notice of the

                                                                  24   Motion, the Auction, the Sale Hearing, and the assumption, assignment, and sale of the Contracts,

                                                                  25   and (iii) set the date of the Auction and the Sale Hearing.

                                                                  26            E.    The Bidding Procedures are reasonable and appropriate and represent a fair and

                                                                  27   appropriate method for maximizing the realizable value of the Debtors’ assets.

                                                                  28
                                                                       1
                                                                           A capitalized term not defined in this Order shall have the meanings ascribed to it in the Stalking Horse APA.

                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05             Desc
                                                                                                       Main Document    Page 17 of 39


                                                                  1             IT IS HEREBY ORDERED THAT:

                                                                  2             1.       The Motion is GRANTED as provided herein.

                                                                  3             2.       Any objections filed in response to the Motion, to the extent not resolved as set forth

                                                                  4    herein or at the Hearing, are hereby overruled.

                                                                  5             3.       The Debtors, in consultation with their investment banker, shall contact parties the

                                                                  6    Debtors believe may potentially be willing, qualified, and financially able to consummate a purchase

                                                                  7    of substantially all of the Debtors' assets. The Debtors may distribute an information package to any

                                                                  8    such parties with such materials as the Debtors deem appropriate under the circumstances including,

                                                                  9    but not limited to, preliminary “teaser” information.

                                                                  10            4.       Upon execution of a non-disclosure agreement in favor of the Debtors by any person

                                                                  11   identified by the Debtors, with the assistance of their financial advisor, as reasonably likely to be a
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Qualified Bidder (as defined below) that wishes to conduct due diligence regarding the Debtors or
                                        LOS ANGELES, CALIFORNIA




                                                                  13   their assets with respect to a potential bid may be granted access to due diligence information. For
                                           ATTORNEYS AT LAW




                                                                  14   any person or entity that is a competitor of the Debtors or is affiliated with any competitor of the

                                                                  15   Debtors, the Debtors reserve the right to withhold or limit any diligence materials that the Debtors,

                                                                  16   in their discretion after consultation with the official committee of unsecured creditors appointed in

                                                                  17   these chapter 11 cases (the “Committee”), determine are business-sensitive or otherwise not

                                                                  18   appropriate for disclosure to such person or entity.

                                                                  19            5.       The Asset Purchase Agreement (the “Initial APA” and the terms set forth therein, the

                                                                  20   “Initial Bid”) dated as of July 15, 2020, attached as Exhibit B to the Motion, between the Debtors

                                                                  21   and Hytera US Inc. (the “Hytera US Bidder”) is hereby deemed a “Qualified Bid” for purposes of

                                                                  22   the Bidding Procedures.

                                                                  23            6.       Any prospective bidder, other than the Hytera US Bidder, (each a “Potential Bidder”)

                                                                  24   that wishes to participate in the bidding process for the majority of the Debtors’ assets must, no later

                                                                  25   than September 15, 2020 at 4:00 p.m. (Pacific Time) (the “Bid Deadline”):

                                                                  26                     a.         Submit to the Debtors and Committee by email, and through their respective
                                                                                                    counsel, an offer in the form of an executed asset purchase agreement
                                                                  27
                                                                                                    (including all exhibits and schedules thereto) (the “Modified Agreement”)
                                                                  28                                without financing or due diligence contingencies (unless consented to by the
                                                                                                    Debtors), at a price that conforms with the following Paragraph 6(b). Such

                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES               Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                 Desc
                                                                                                        Main Document    Page 18 of 39


                                                                  1                                 bid must be irrevocable through the Sale Hearing, unless the bid is selected as
                                                                                                    the Winning Bid or the Back-Up Bid (as such terms are defined below) at the
                                                                  2                                 Sale Hearing, in which case such bid shall be irrevocable through the closing
                                                                  3
                                                                                                    of the sale to the Winning Bidder or Back-Up Bidder (as such terms are
                                                                                                    defined below), as the case may be, in accordance with the terms of the
                                                                  4                                 Modified Agreement. The Potential Bidder must also submit a “blacklined”
                                                                                                    or otherwise marked copy of the Modified Agreement reflecting the
                                                                  5                                 differences between the Modified Agreement and the Initial APA.
                                                                  6                      b.         Agree in such Modified Agreement to a purchase price that provides for the
                                                                                                    following: (i) assumption of all the Assumed Liabilities (as defined in section
                                                                  7
                                                                                                    1.3 of the Initial APA) except as set forth in section 1.4 of the Initial APA;
                                                                  8                                 and (ii) payment in cash at closing in an initial minimum amount equal to the
                                                                                                    sum of at least $250,000 more than the Purchase Price. Alternatively, a
                                                                  9                                 Qualified Bidder may submit a Modified Agreement for some or all of the
                                                                                                    Purchased Assets under the Initial APA and the Debtors, along with their
                                                                  10                                advisors, and in consultation with the Committee, will consider and determine
                                                                                                    whether or not such Qualified Bid is higher and better than the Initial Bid.
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                     c.         Make a good faith cash deposit in the form of a cashier’s check or wire
                                                                                                    transfer, in an amount not less than 10% of the Purchase Price (the “Bid
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                Deposit”) into a segregated account (the “Segregated Account”) that shall be
                                           ATTORNEYS AT LAW




                                                                                                    opened by the Debtors’ counsel for this purpose. The Bid Deposit shall
                                                                  14                                immediately become non-refundable (subject to the next sentence and the
                                                                                                    terms of the Modified Agreement), and will be credited toward the purchase
                                                                  15
                                                                                                    consideration if and when the transaction with the Potential Bidder making
                                                                  16                                such deposit is approved by the Court as the winning bid (the “Winning Bid”
                                                                                                    and the “Winning Bidder”) at the Sale Hearing and such transaction is closed
                                                                  17                                in accordance with the terms of the Modified Agreement. If a Potential
                                                                                                    Bidder’s bid is not designated as a Qualified Bid (as defined below), or such
                                                                  18                                bid is not approved as the Winning Bid or the Back-Up Bid at the Sale
                                                                                                    Hearing, the Bid Deposit of such bidder, plus accrued interest, if any, will be
                                                                  19
                                                                                                    returned to such bidder within three (3) business days after the conclusion of
                                                                  20                                the Sale Hearing.

                                                                  21                     d.         Provide written evidence reasonably satisfactory to the Debtors and the
                                                                                                    Committee of (A) its financial ability to (i) fully and timely perform all
                                                                  22                                obligations under the Modified Agreement if it is declared to be the Winning
                                                                                                    Bidder, and (ii) provide Adequate Assurance Information (defined below) for
                                                                  23
                                                                                                    all contracts and leases to be assigned to it and (B) its qualification to own the
                                                                  24                                assets and operate the businesses that are the subject of the Modified
                                                                                                    Agreement in compliance with all applicable federal, state and local laws,
                                                                  25                                which information in the foregoing items (A) and (B) shall be provided by the
                                                                                                    Debtors, within one (1) business day after the Debtors’ receipt of such
                                                                  26                                information, to the contract counterparties, and to the extent that any such
                                                                                                    information is designated as confidential by the Potential Bidder, then any
                                                                  27
                                                                                                    contract counterparty receiving such information shall maintain the
                                                                  28                                confidentiality of such information.


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES               Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                                                                                                        Main Document    Page 19 of 39


                                                                  1                      e.         The Adequate Assurance Information shall include the information required
                                                                                                    under section 365 of the Bankruptcy Code, including the exact legal name of
                                                                  2                                 the Potential Bidder and any entities that may provide guaranties or other
                                                                  3
                                                                                                    security in connection with the acquisition of the Debtors’ assets (collectively,
                                                                                                    the “Adequate Assurance Information”).
                                                                  4
                                                                                         f.         Disclose any connections or agreements with the Debtors, the Hytera US
                                                                  5                                 Bidder, any other known Potential Bidder or Qualified Bidder (as defined
                                                                                                    below), and/or any officer, director or direct or indirect equity security holder
                                                                  6                                 of the Debtors.
                                                                  7             7.       If a Potential Bidder complies with all the requirements described in paragraph 6
                                                                  8    above (including the Bid Deposit) by the Bid Deadline, the Debtors, in consultation with the
                                                                  9    Committee, will determine whether (i) the Potential Bidder has demonstrated the legal qualification
                                                                  10   and financial ability to consummate the proposed transaction, (ii) is reasonably likely to be able to
                                                                  11   and willing to consummate the contemplated transactions, and (iii) has otherwise satisfied all of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   requirements described in paragraph 6, above. If so, the Debtors shall designate the Potential Bidder
                                        LOS ANGELES, CALIFORNIA




                                                                  13   as a “Qualified Bidder” and such bid as a “Qualified Bid.” The Debtors shall provide the applicable
                                           ATTORNEYS AT LAW




                                                                  14   counterparties subject to the Cure Notice with the Qualified Bidder(s)’ Adequate Assurance
                                                                  15   Information with twenty-four (24) hours after such bidder’s qualification to the extent such
                                                                  16   information was not already provided by the Debtors and any counterparties receiving such
                                                                  17   information shall maintain its confidentiality in accordance with Paragraph 6(d) herein. For the
                                                                  18   avoidance of doubt, the Hytera US Bidder is deemed to be a Qualified Bidder and the Initial Bid is
                                                                  19   deemed to be a Qualified Bid for all purposes.
                                                                  20            8.       If the Debtors receive at least one (1) Qualified Bid from a Qualified Bidder (other
                                                                  21   than the Hytera US Bidder) prior to the Bid Deadline, then the Debtors shall notify each other
                                                                  22   Qualified Bidder that the Debtors intend to conduct an auction (the “Auction”), subject to reasonable
                                                                  23   rules and procedures as may be established by the Debtors, consistent with this Order and in
                                                                  24   consultation with the Committee. The Auction to determine the successful bidder for the Purchased
                                                                  25   Assets shall be held on September 18, 2020 at 3:00 p.m. (Pacific Time) at the offices of counsel
                                                                  26   for the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor,
                                                                  27   Los Angeles, CA 90067, or such other place (including by video conference) and time designated by
                                                                  28   the Debtors with prior notice to all Qualified Bidders. Each bidder participating at the Auction will


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05             Desc
                                                                                                     Main Document    Page 20 of 39


                                                                  1    be required to confirm that (i) it has not engaged in any collusion with respect to the bidding or the

                                                                  2    sale and (ii) its Qualified Bid does not contain any financing or due diligence contingencies (unless

                                                                  3    consented to by the Debtors).        The Auction will be conducted openly, will be videotaped or

                                                                  4    transcribed, and the Committee, any Qualified Bidders, and each of their respective advisors, will be

                                                                  5    permitted to attend. The Debtors shall file a notice announcing the results of the Auction and the

                                                                  6    identity of the proposed Winning Bidder and the Back-Up Bidder on the Court’s docket as soon as

                                                                  7    practicable after conclusion of the Auction.

                                                                  8             9.       Only Qualified Bidders may bid at the Auction. Copies of all Qualified Bids shall be

                                                                  9    provided to the Committee and each other Qualified Bidder by no later than one (1) business day

                                                                  10   prior to the Auction. At the commencement of the Auction, the Debtors shall identify the bid that

                                                                  11   they have determined (after consultation with the Committee) to be the highest and/or best offer and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   shall permit Qualified Bidders to submit higher and/or better bids. Each subsequent bid must exceed
                                        LOS ANGELES, CALIFORNIA




                                                                  13   the amount of the preceding bid by not less than $100,000 and shall not be modified in a manner that
                                           ATTORNEYS AT LAW




                                                                  14   causes it no longer to be a Qualified Bid.

                                                                  15            10.      The Debtors, subject to the terms of this Order and the oversight and approval of the

                                                                  16   Court, and in consultation with the Committee, shall supervise the bidding process and conduct the

                                                                  17   Auction in such a manner as to provide Qualified Bidders a full, fair, and equal opportunity to

                                                                  18   participate in the Auction. The Debtors, in consultation with their investment banker, counsel, and

                                                                  19   the Committee, shall determine which Qualified Bid is to be recommended to the Court for approval

                                                                  20   as the highest and/or best bid. The Debtors shall request at the Sale Hearing that the Court authorize

                                                                  21   the Debtors to consummate the Sale Transaction to such proposed Winning Bidder.

                                                                  22            11.      If the Debtors do not receive at least one (1) Qualified Bid from a Qualified Bidder

                                                                  23   other than the Hytera US Bidder, then no Auction shall be scheduled or conducted, and the Court at

                                                                  24   the Sale Hearing shall solely consider the approval of the Sale Transaction to the Hytera US Bidder

                                                                  25   as set forth in the Initial APA.

                                                                  26            12.      The Court shall hold a hearing on September 22, 2020 at 10:30 a.m. (Pacific Time)

                                                                  27   (the “Sale Hearing”) to consider the approval of the Sale Transaction as set forth in the Motion,

                                                                  28


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                                                                                     Main Document    Page 21 of 39


                                                                  1    approve the Winning Bidder, approve the Back-Up Bidder, if necessary, and confirm the results of

                                                                  2    the Auction, if applicable.

                                                                  3             13.      Upon approval by the Court of a Winning Bidder other than the Hytera US Bidder,

                                                                  4    the Bid Deposit of such Winning Bidder shall become non-refundable if the Modified Agreement of

                                                                  5    such Winning Bidder is thereafter terminated by the Debtors as a result of a breach by the Winning

                                                                  6    Bidder of its obligations thereunder. If the Back-Up Bidder is a Qualified Bidder, then the Bid

                                                                  7    Deposit of the Back-Up Bidder shall remain on deposit in the Segregated Account pending the

                                                                  8    Closing Date (as defined below), and such deposit shall become non-refundable if the Back-Up

                                                                  9    Bidder becomes the proposed Winning Bidder and its Modified Agreement is thereafter terminated

                                                                  10   by the Debtors as a result of a breach by such Back-Up Bidder. If a dispute arises over whether a

                                                                  11   Bid Deposit is refundable or non-refundable, the Bid Deposit shall remain in the Segregated Account
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   pending a determination of the dispute by the Court or written agreement of the parties.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            14.      If the Hytera US Bidder becomes the Winning Bidder, but the Initial APA is
                                           ATTORNEYS AT LAW




                                                                  14   terminated pursuant to its terms by the Debtors as a result of a breach by the Hytera US Bidder of its

                                                                  15   obligations thereunder, the Hytera US Bidder shall forfeit the Buyer Deposit (as defined in the Initial

                                                                  16   APA). If a Qualified Bidder other than the Hytera US Bidder becomes the proposed Winning

                                                                  17   Bidder, but the Modified Agreement of such bidder is terminated pursuant to its terms by the

                                                                  18   Debtors as a result of a breach by the proposed Winning Bidder of any of its obligations thereunder,

                                                                  19   such bidder shall forfeit its Bid Deposit. In either case, the forfeiture of the Buyer Deposit or the Bid

                                                                  20   Deposit, as the case may be, shall constitute liquidated damages and the Debtors and their estates

                                                                  21   shall retain no other rights, remedies, claims, counterclaims, and defenses against the Hytera US

                                                                  22   Bidder or such other Qualified Bidder, as applicable, with respect to such bid.

                                                                  23            15.      If Qualified Bids have been submitted by more than one Qualified Bidder, the

                                                                  24   Qualified Bidder that makes the next-highest and/or best Qualified Bid to that of the proposed

                                                                  25   Winning Bidder shall become the back-up bidder (the “Back-Up Bidder”) and such Back-Up

                                                                  26   Bidder’s final and highest and/or best Qualified Bid (the “Back-Up Bid”) shall remain open and

                                                                  27   irrevocable in accordance with the terms of the Initial APA or the Modified Agreement, as

                                                                  28   applicable, pending the closing of the Winning Bid (the “Closing Date”). If the transaction with the


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05            Desc
                                                                                                       Main Document    Page 22 of 39


                                                                  1    Winning Bidder does not close prior to the Closing Date (as such date may be extended pursuant to

                                                                  2    paragraph 16, below), then the Back-Up Bid shall upon notice to the Back-Up Bidder by the Debtors

                                                                  3    (after consultation with the Committee) be deemed the Winning Bid without further order of the

                                                                  4    Court, and the Back-Up Bidder shall be required to consummate the transaction in accordance with

                                                                  5    the Initial APA or Modified Agreement, as applicable. If the Hytera US Bidder is not the Winning

                                                                  6    Bidder or the Back-Up Bidder, the Hytera US Bidder shall nonetheless have the right, but not the

                                                                  7    obligation, to keep its bid open pending the Closing Date.

                                                                  8             16.      The Debtors, in consultation with the Committee, may grant any proposed Winning

                                                                  9    Bidder additional time to perform and, to the extent necessary, extend the Closing Date.

                                                                  10            17.      Objections to the Sale Transaction, if any, shall be in writing and shall be filed and

                                                                  11   served by email so as to be actually received by the Court and the following parties (the “Objection
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Recipients”) on or before September 14, 2020 at 4:00 p.m. (Pacific Time), provided, however, that
                                        LOS ANGELES, CALIFORNIA




                                                                  13   to the extent the proposed Winning Bidder at the Auction is a bidder other than the Stalking Horse
                                           ATTORNEYS AT LAW




                                                                  14   Bidder, any supplemental or further objections to the sale to the proposed Winning Bidder based

                                                                  15   solely on such alternative Winning Bidder’s adequate assurance of future performance shall be filed

                                                                  16   by no later than September 21, 2020 at 4:00 (Pacific Time) (the “Objection Deadlines”): (a) the

                                                                  17   Debtors, 8 Whatney, Unit 200, Irvine, CA 92618, Attn: Grace Wang (grace.wang@hytera.us); (b)

                                                                  18   counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th

                                                                  19   Floor, Los Angeles, CA 90067, Attn: John W. Lucas (jlucas@pszjlaw.com); (c) counsel to the

                                                                  20   Committee, Levene Neale Bender Yoo & Brill L.L.P., 10250 Constellation Boulevard, Suite 1700,

                                                                  21   Los Angeles, CA 90067, Attn: David L. Neale (dln@lnbyb.com); (d) the U.S. Trustee, 411 W.

                                                                  22   Fourth     Street,     Suite    7160,    Santa   Ana,    CA   92701,    Attn:    Michael    J.    Hauser

                                                                  23   (michael.hauser@usdoj.com); (e) counsel to the Stalking Horse Bidder, Cohen & Gresser LLP, 800

                                                                  24   Third     Avenue,       21st    Floor,   New     York,   NY    10022,    Attn:    Daniel    H.    Tabak

                                                                  25   (dtabak@cohengresser.com); and (f) any other party that has requested noticed in these cases. The

                                                                  26   Debtors or any other party in interest may file a reply in support of the Sale Transaction by no later

                                                                  27   than September 21, 2020 at 12:00 p.m. (Pacific Time), provided that any reply to an objection with

                                                                  28


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05             Desc
                                                                                                       Main Document    Page 23 of 39


                                                                  1    respect to an alternative Winning Bidder’s adequate assurance of future performance may be

                                                                  2    presented orally to the Court at the Sale Hearing.

                                                                  3             18.      Notice of (a) the Motion, (b) the Bidding Procedures, (c) the Auction, (d) the

                                                                  4    Objection Deadlines, (e) the Sale Hearing, and (f) the proposed assumption, assignment, and sale of

                                                                  5    the Contracts to the Winning Bidder shall be good and sufficient, and no other or further notice shall

                                                                  6    be required, if given as follows:

                                                                  7                      a.         Sale Notice. Within three (3) business days after entry of this Order, the

                                                                  8    Debtors shall provide notice, in substantially the form attached as Exhibit D to the Motion (the “Sale

                                                                  9    Notice”), of this Order, the Motion, the Auction, the Objection Deadlines, and the Sale Hearing by

                                                                  10   email if known, otherwise by first-class mail, upon (a) all persons and entities known by the Debtors

                                                                  11   to have expressed an interest to the Debtors in a transaction with respect to the Debtors' assets or any
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   portion thereof during the past three months; (b) all persons known by the Debtors to have asserted
                                        LOS ANGELES, CALIFORNIA




                                                                  13   any interest in any of the Debtors’ material assets; (c) all persons known by the Debtors to be
                                           ATTORNEYS AT LAW




                                                                  14   counterparties to the Debtors’ executory contracts and unexpired leases; (d) the United States

                                                                  15   Trustee; (e) the Committee and its counsel; (f) any Governmental Body known to have a claim in

                                                                  16   these chapter 11 cases; (g) all other known creditors and equity security holders of the Debtors; (h)

                                                                  17   all persons that have requested special notice in the Bankruptcy Cases; and (i) all other persons as

                                                                  18   directed by the Court.

                                                                  19                     b.         Cure Notice.

                                                                  20                            i.         Within three (3) business days after entry of this Order, the Debtors

                                                                  21   shall file with the Court and serve via email if known, otherwise by first class mail, on all persons

                                                                  22   known by the Debtors to be a counterparty to an executory contract or unexpired lease, a notice of

                                                                  23   assumption, assignment, sale, and cure substantially in the form attached as Exhibit E to the Motion

                                                                  24   (the “Cure Notice”). The Cure Notice shall include (a) a statement that the contracts listed therein

                                                                  25   may be treated as “Purchased Contracts” under the Initial APA (or Modified Agreement), (b) a

                                                                  26   statement that certain of the contracts listed therein may be removed from the assumption list prior to

                                                                  27   the Closing Date under the Initial APA (or Modified Agreement) and thereafter rejected or assumed,

                                                                  28   assigned, and sold at a date subsequent to the Closing Date; provided that, absent consent of an


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05           Desc
                                                                                                       Main Document    Page 24 of 39


                                                                  1    applicable contract or lease party, (c) the Debtors’ calculation of the amount necessary, if any, to

                                                                  2    cure any and all defaults under the Contracts and compensate the counterparties thereto for

                                                                  3    pecuniary loss in respect of any such default(s) (the “Cure Amount”) as a condition to the

                                                                  4    assumption, assignment and sale of such Contract under Bankruptcy Code sections 363 and 365, and

                                                                  5    (d) evidence of the Hytera US Bidder’s ability to provide adequate assurance of future performance

                                                                  6    of such executory contracts or unexpired leases.

                                                                  7                             ii.      Any subsequent Cure Notice that identifies a Contract that was not

                                                                  8    previously identified as being subject to assumption, assignment, and sale under the Initial APA (or

                                                                  9    Modified Agreement) or that reduces the Debtors’ calculation of the Cure Amount (an “Amended

                                                                  10   Cure Notice”) shall provide a deadline of not less than seven (7) calendar days from the date of

                                                                  11   service of such Amended Cure Notice by which the counterparty to any modification may object to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   (a) the assumption, assignment, and sale of such Contract pursuant to the Initial APA (or Modified
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Agreement); (b) the Debtors’ calculation of the Cure Amount for such contract; and (c) Adequate
                                           ATTORNEYS AT LAW




                                                                  14   Assurance Information, if such contract was not previously identified as being subject to assumption,

                                                                  15   assignment and sale.

                                                                  16                           iii.      The Cure Notice and any Amended Cure Notice will be filed with the

                                                                  17   Court.

                                                                  18                           iv.       The Debtors reserve the right to (i) provide Amended Cure Notices up

                                                                  19   to the Closing of the Initial APA (or Modified Agreement); (ii) remove a contract from the list of

                                                                  20   Purchased Contracts at any time prior to the Closing of the Initial APA (or Modified Agreement), for

                                                                  21   any reason; and (iii) remove a contract from the list of Purchased Contracts after the closing of the

                                                                  22   Initial APA (or Modified Agreement), if the Court determines after such Closing that the Cure

                                                                  23   Amount for such contract is in excess of the amount set forth on Exhibit 1 to the Cure Notice. The

                                                                  24   removal of any such contract shall not reduce the purchase price to be paid by the Winning Bidder,

                                                                  25   unless consented to by the Debtors.

                                                                  26                            v.       Any counterparty to a Contract must file and serve by email on the

                                                                  27   Objection Recipients any objections to (a) the proposed assumption, assignment, and sale of its

                                                                  28   contract to the Winning Bidder (and must state in its objection, with specificity, the legal and factual


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES             Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05           Desc
                                                                                                      Main Document    Page 25 of 39


                                                                  1    basis of its objection) and (b) if applicable, the proposed Cure Amount (and must state in its

                                                                  2    objection, with specificity, what Cure Amount is required with appropriate documentation in support

                                                                  3    thereof), no later than September 14, 2020 at 4:00 p.m. (Pacific Time) and the Debtors or any

                                                                  4    other party in interest may file a reply to any such objection by no later than September 21, 2020 at

                                                                  5    12:00 p.m. (Pacific Time); provided, however, that to the extent the Winning Bidder is an entity

                                                                  6    other than the Hytera US Bidder, any supplemental or further objections to the assumption,

                                                                  7    assignment, and sale of a contract to the Winning Bidder by a counterparty to such contract, based

                                                                  8    solely on the ability of the Winning Bidder(s) and/or Backup Bidder(s) ability to provide adequate

                                                                  9    assurance of future performance shall be filed no later than September 21, 2020 at 4:00 p.m.

                                                                  10   (Pacific Time) and the Debtors or any other party in interest may present orally a reply to any such

                                                                  11   objection at the Sale Hearing; provided further that the deadline to object to an Amended Cure
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Notice shall be no earlier than seven (7) calendar days after the date of service of such Amended
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Cure Notice. If no objection is timely filed and served, (x) the counterparty to a contract shall be
                                           ATTORNEYS AT LAW




                                                                  14   deemed to have consented to the assumption, assignment and sale of the contract to the Winning

                                                                  15   Bidder and shall be forever barred from asserting any objection with regard to such assumption,

                                                                  16   assignment and sale, and (y) the Cure Amount set forth in the Cure Notice (or Amended Cure

                                                                  17   Notice) shall be controlling, notwithstanding anything to the contrary in any contract, or any other

                                                                  18   document, and the counterparty to the contract shall be deemed to have consented to the Cure

                                                                  19   Amount and shall be forever barred from asserting any other claims related to such contract against

                                                                  20   the Debtors or the Winning Bidder, or the property of any of them.

                                                                  21                           vi.      If the Winning Bidder or the Back-Up Bidder at the Auction is not the

                                                                  22   Stalking Horse Bidder, then within one (1) business day after the Auction, the Debtors shall file and

                                                                  23   serve on each counterparty to the contracts, a supplemental Cure Notice identifying the Winning

                                                                  24   Bidder and Back-Up Bidder (if applicable) and providing information regarding the Winning

                                                                  25   Bidder’s and Back-Up Bidder’s (if applicable) Adequate Assurance Information.

                                                                  26            19.      A list of all contracts assumed, assigned, and sold to the Winning Bidder as

                                                                  27   “Purchased Contracts” under the Initial APA (or Modified Agreement) shall be filed with the Court

                                                                  28   no later than five (5) business days following the Closing Date.


                                                                       DOCS_SF:103848.3 38393/002
                                                                   Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                                                                                     Main Document    Page 26 of 39


                                                                  1             20.      The Debtors shall have the discretion, in consultation with the Committee and its

                                                                  2    advisors, to modify, supplement, amend, or waive the procedures set forth herein if necessary to

                                                                  3    maximize the value of the estates and otherwise comply with the Debtors’ fiduciary obligations.

                                                                  4             21.      Notwithstanding any applicability of Bankruptcy Rules 6004(h), 7062, or 9014, the

                                                                  5    terms and conditions of this Order shall be immediately effective and enforceable upon its entry.

                                                                  6             22.      This Court shall retain jurisdiction and power to enforce and interpret the provisions

                                                                  7    of this Order.

                                                                  8             23.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

                                                                  9    such relief, nothing in this Order shall be deemed to prejudice Motorola Solutions, Inc.’s arguments

                                                                  10   in the pending Motion to Dismiss Chapter 11 Case Pursuant to 11 U.S.C. § 1112 or Alternatively to

                                                                  11   Suspend Case Pending Resolution of District Court Matters Pursuant to 11 U.S.C. § 305 [Docket
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   No. 111] and Motion for Relief from Automatic Stay Under 11 U.S.C. § 362 [Docket No. 112].
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                          ###
                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_SF:103848.3 38393/002
Case 8:20-bk-11507-ES   Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05   Desc
                         Main Document    Page 27 of 39



                                    Redline
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05            Desc
                                                                                                         Main Document    Page 28 of 39


                                                                       1   Ira D. Kharasch (CA Bar No. 109084)
                                                                           John W. Lucas (CA Bar No. 271038)
                                                                       2   Jason H. Rosell (CA Bar No. 269126)
                                                                           Victoria A. Newmark (CA Bar No. 183581)
                                                                       3   PACHULSKI STANG ZIEHLZIEH
                                                                           L & JONES LLP
                                                                       4   10100 N. Santa Monica Blvd., 13th Floor
                                                                           Los Angeles, California 90067
                                                                       5   Telephone:    (310) 277-6910
                                                                           Facsimile:    (310) 201-0760
                                                                       6   E-mail:       ikharasch@pszjlaw.com
                                                                                         jlucas@pszjlaw.com
                                                                       7                 jrosell@pszjlaw.com
                                                                                         vnewmark@pszjlaw.com
                                                                       8
                                                                           Counsel to the Debtors and Debtors in Possession
                                                                       9
                                                                                                         UNITED STATES BANKRUPTCY COURT
                                                                      10                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                SANTA ANA DIVISION
                                                                      11   In re:                                       Case No. 8:20-bk-11507-ES
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   HYTERA COMMUNICATIONS                           Chapter 11
                                                                           AMERICA (WEST), INC., et al.
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                                   Jointly Administered With Case Nos.:
                                            ATTOR NE YS A T L AW




                                                                                             Debtors and Debtors-in        8:20-bk-11508-ES and 8:20-bk-11509-ES
                                                                      14                     Possession.

                                                                      15   Affects:                                        ORDER (1) APPROVING BIDDING
                                                                                                                           PROCEDURES, (2) APPROVING
                                                                      16      All Debtors                                  ASSUMPTION, ASSIGNMENT, AND SALE
                                                                              HYTERA COMMUNICATIONS                        PROCEDURES AND RELATED NOTICES, (3)
                                                                      17   AMERICA (WEST), INC., ONLY                      SCHEDULING THE SALE HEARING, AND (4)
                                                                              HYTERA AMERICA                               GRANTING RELATED RELIEF
                                                                      18   INCORPORATED, ONLY
                                                                              HYT NORTH AMERICA, INC., ONLY                Bidding Procedures Hearing:
                                                                      19
                                                                                                                           Date:        July 23, 2020
                                                                      20                                                   Time:        10:30 a.m. (Pacific Time)
                                                                                                                           Place:       Courtroom 5A
                                                                      21                                                                411 West Fourth Street
                                                                                                                                        Santa Ana, CA 92701
                                                                      22

                                                                      23            The Court having considered the Motion of the Debtors Requesting (A) the Scheduling of an

                                                                      24   Auction and Sale Hearing in Connection with the Sale of the Specified Assets of the Debtors, (B)

                                                                      25   Approval of Bidding Procedures for Such Assets, (C) Approval of Purchase Agreement with Stalking

                                                                      26   Horse Bidder, (D) Approval of the Form and Scope of Notice of Auction and Sale Hearing,

                                                                      27   (E) Approval of Procedures for the Assumption, Assignment and Sale of Contracts and Leases to the

                                                                      28


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                            Desc
                                                                                                         Main Document    Page 29 of 39


                                                                       1   Purchaser, and (F) Approval of Sale of the Debtors’ Assets to the Purchaser (the “Motion”)1 filed by

                                                                       2   Hytera Communications America (West), Inc. (“Hytera West”), Hytera America Incorporated

                                                                       3   (“Hytera East”), and HYT North America, Inc. (“HYT North America”), the above-captioned debtors

                                                                       4   and debtors in possession (collectively, the “Debtors”), the declarations of Craig Barbarosh and Eric

                                                                       5   Groman filed in support of the Motion, any responsive pleadings filed in connection with the Motion,

                                                                       6   the record in the above-captioned chapter 11 cases, and the representations of counsel at the hearing

                                                                       7   on the Motion held on July 23, 2020 at 10:30 a.m. (Pacific Time) (the “Hearing”); and the Court having

                                                                       8   determined that notice of the Motion was adequate and sufficient; and after due deliberation and

                                                                       9   sufficient cause appearing therefor;

                                                                      10            IT IS HEREBY FOUND AND DETERMINED THAT:

                                                                      11            A.    The Court has jurisdiction over this matter and over the property of the Debtors and their
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   respective bankruptcy estates pursuant to 28 U.S.C. §§ 157(a) and 1334. This matter is a core
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   proceeding pursuant to 28 U.S.C. § 157(b)(2). The statutory predicates for the relief sought herein are
                                            ATTOR NE YS A T L AW




                                                                      14   sections 105, 363, and 365 of Title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy

                                                                      15   Rules 2002, 6004, 6006, and 9014, and Local Rule 6004-1. Venue of these cases and the Motion is

                                                                      16   proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                                      17            B.    The relief granted herein is in the best interests of the Debtors, their estates, their

                                                                      18   stakeholders, and all other parties in interest.

                                                                      19            C.    The notice of the Motion and the Hearing given by the Debtors constitutes due and

                                                                      20   sufficient notice thereof.

                                                                      21            D.    The Debtors have articulated good and sufficient reasons for the Court to (i) approve the

                                                                      22   dates, deadlines and procedures set forth herein in respect of the sale of a majority of the Debtors’

                                                                      23   assets (the “Bidding Procedures”), (ii) approve the form and manner of notice of the Motion, the

                                                                      24   Auction, the Sale Hearing, and the assumption, assignment, and sale of the Contracts, and (iii) set the

                                                                      25   date of the Auction and the Sale Hearing.

                                                                      26            E.    The Bidding Procedures are reasonable and appropriate and represent a fair and

                                                                      27   appropriate method for maximizing the realizable value of the Debtors’ assets.

                                                                      28
                                                                           1
                                                                               A capitalized term not defined in this Order shall have the meanings ascribed to it in the Stalking Horse APA.

                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                                                                                                           Main Document    Page 30 of 39


                                                                       1            IT IS HEREBY ORDERED THAT:

                                                                       2            1.       The Motion is GRANTED as provided herein.

                                                                       3            2.       Any objections filed in response to the Motion, to the extent not resolved as set forth

                                                                       4   herein or at the Hearing, are hereby overruled.

                                                                       5            3.       The Debtors, in consultation with their investment banker, shall contact parties the

                                                                       6   Debtors believe may potentially be willing, qualified, and financially able to consummate a purchase

                                                                       7   of substantially all of the Debtors' assets. The Debtors may distribute an information package to any

                                                                       8   such parties with such materials as the Debtors deem appropriate under the circumstances including,

                                                                       9   but not limited to, preliminary “teaser” information.

                                                                      10            4.       Upon execution of a non-disclosure agreement in favor of the Debtors by any person

                                                                      11   identified by the Debtors, with the assistance of their financial advisor, as reasonably likely to be a
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Qualified Bidder (as defined below) that wishes to conduct due diligence regarding the Debtors or
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   their assets with respect to a potential bid may be granted access to due diligence information. For
                                            ATTOR NE YS A T L AW




                                                                      14   any person or entity that is a competitor of the Debtors or is affiliated with any competitor of the

                                                                      15   Debtors, the Debtors reserve the right to withhold or limit any diligence materials that the Debtors, in

                                                                      16   their discretion after consultation with the official committee of unsecured creditors appointed in these

                                                                      17   chapter 11 cases (the “Committee”), determine are business-sensitive or otherwise not appropriate for

                                                                      18   disclosure to such person or entity.

                                                                      19            5.       The Asset Purchase Agreement (the “Initial APA” and the terms set forth therein, the

                                                                      20   “Initial Bid”) dated as of July 15, 2020, attached as Exhibit B to the Motion, between the Debtors and

                                                                      21   Hytera US Inc. (the “Hytera US Bidder”) is hereby deemed a “Qualified Bid” for purposes of the

                                                                      22   Bidding Procedures.

                                                                      23            6.       Any prospective bidder, other than the Hytera US Bidder, (each a “Potential Bidder”)

                                                                      24   that wishes to participate in the bidding process for the majority of the Debtors’ assets must, no later

                                                                      25   than August 14September 15, 2020 at 4:00 p.m. (Pacific Time) (the “Bid Deadline”):

                                                                      26                     a.         Submit to the Debtors and Committee by email, and through their respective
                                                                                                        counsel, an offer in the form of an executed asset purchase agreement (including
                                                                      27
                                                                                                        all exhibits and schedules thereto) (the “Modified Agreement”) without
                                                                      28                                financing or due diligence contingencies (unless consented to by the Debtors),
                                                                                                        at a price that conforms with the following Paragraph 6(b). Such bid must be

                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES               Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                 Desc
                                                                                                            Main Document    Page 31 of 39


                                                                       1                                irrevocable through the Sale Hearing, unless the bid is selected as the Winning
                                                                                                        Bid or the Back-Up Bid (as such terms are defined below) at the Sale Hearing,
                                                                       2                                in which case such bid shall be irrevocable through the closing of the sale to the
                                                                                                        Winning Bidder or Back-Up Bidder (as such terms are defined below), as the
                                                                       3
                                                                                                        case may be, in accordance with the terms of the Modified Agreement. The
                                                                       4                                Potential Bidder must also submit a “blacklined” or otherwise marked copy of
                                                                                                        the Modified Agreement reflecting the differences between the Modified
                                                                       5                                Agreement and the Initial APA.
                                                                       6                     b.         Agree in such Modified Agreement to a purchase price that provides for the
                                                                                                        following: (i) assumption of all the Assumed Liabilities (as defined in section
                                                                       7
                                                                                                        1.3 of the Initial APA) except as set forth in section 1.4 of the Initial APA; and
                                                                       8                                (ii) payment in cash at closing in an initial minimum amount equal to the sum
                                                                                                        of at least $250,000 more than the Purchase Price. Alternatively, a Qualified
                                                                       9                                Bidder may submit a Modified Agreement for some or all of the Purchased
                                                                                                        Assets under the Initial APA and the Debtors, along with their advisors, and in
                                                                      10                                consultation with the Committee, will consider and determine whether or not
                                                                                                        such Qualified Bid is higher and better than the Initial Bid.
                                                                      11
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12                     c.         Make a good faith cash deposit in the form of a cashier’s check or wire transfer,
                                                                                                        in an amount not less than 10% of the Purchase Price (the “Bid Deposit”) into
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13                                a segregated account (the “Segregated Account”) that shall be opened by the
                                            ATTOR NE YS A T L AW




                                                                                                        Debtors’ counsel for this purpose. The Bid Deposit shall immediately become
                                                                      14                                non-refundable (subject to the next sentence and the terms of the Modified
                                                                                                        Agreement), and will be credited toward the purchase consideration if and when
                                                                      15
                                                                                                        the transaction with the Potential Bidder making such deposit is approved by
                                                                      16                                the Court as the winning bid (the “Winning Bid” and the “Winning Bidder”) at
                                                                                                        the Sale Hearing and such transaction is closed in accordance with the terms of
                                                                      17                                the Modified Agreement. If a Potential Bidder’s bid is not designated as a
                                                                                                        Qualified Bid (as defined below), or such bid is not approved as the Winning
                                                                      18                                Bid or the Back-Up Bid at the Sale Hearing, the Bid Deposit of such bidder,
                                                                                                        plus accrued interest, if any, will be returned to such bidder within three (3)
                                                                      19
                                                                                                        business days after the conclusion of the Sale Hearing.
                                                                      20
                                                                                             d.         Provide written evidence reasonably satisfactory to the Debtors and the
                                                                      21                                Committee of (A) its financial ability to (i) fully and timely perform all
                                                                                                        obligations under the Modified Agreement if it is declared to be the Winning
                                                                      22                                Bidder, and (ii) provide Adequate Assurance Information (defined below) for
                                                                                                        all contracts and leases to be assigned to it and (B) its qualification to own the
                                                                      23                                assets and operate the businesses that are the subject of the Modified Agreement
                                                                      24                                in compliance with all applicable federal, state and local laws, which
                                                                                                        information in the foregoing items (A) and (B) shall be provided by the Debtors,
                                                                      25                                within one (1) business day after the Debtors’ receipt of such information, to
                                                                                                        the contract counterparties, and to the extent that any such information is
                                                                      26                                designated as confidential by the Potential Bidder, then any contract
                                                                                                        counterparty receiving such information shall maintain the confidentiality of
                                                                      27
                                                                                                        such information.
                                                                      28


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                 Desc
                                                                                                           Main Document    Page 32 of 39


                                                                       1                     e.         The Adequate Assurance Information shall include the information required
                                                                                                        under section 365 of the Bankruptcy Code, including the exact legal name of
                                                                       2                                the Potential Bidder and any entities that may provide guaranties or other
                                                                                                        security in connection with the acquisition of the Debtors’ assets (collectively,
                                                                       3
                                                                                                        the “Adequate Assurance Information”).
                                                                       4
                                                                                             f.         Disclose any connections or agreements with the Debtors, the Hytera US
                                                                       5                                Bidder, any other known Potential Bidder or Qualified Bidder (as defined
                                                                                                        below), and/or any officer, director or direct or indirect equity security holder
                                                                       6                                of the Debtors.
                                                                       7            7.       If a Potential Bidder complies with all the requirements described in paragraph 6 above
                                                                       8   (including the Bid Deposit) by the Bid Deadline, the Debtors, in consultation with the Committee, will
                                                                       9   determine whether (i) the Potential Bidder has demonstrated the legal qualification and financial
                                                                      10   ability to consummate the proposed transaction, (ii) is reasonably likely to be able to and willing to
                                                                      11   consummate the contemplated transactions, and (iii) has otherwise satisfied all of the requirements
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   described in paragraph 6, above. If so, the Debtors shall designate the Potential Bidder as a “Qualified
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Bidder” and such bid as a “Qualified Bid.” The Debtors shall provide the applicable counterparties
                                            ATTOR NE YS A T L AW




                                                                      14   subject to the Cure Notice with the Qualified Bidder(s)’ Adequate Assurance Information with twenty-
                                                                      15   four (24) hours after such bidder’s qualification to the extent such information was not already
                                                                      16   provided by the Debtors and any counterparties receiving such information shall maintain its
                                                                      17   confidentiality in accordance with Paragraph 6(d) herein. For the avoidance of doubt, the Hytera US
                                                                      18   Bidder is deemed to be a Qualified Bidder and the Initial Bid is deemed to be a Qualified Bid for all
                                                                      19   purposes.
                                                                      20            8.       If the Debtors receive at least one (1) Qualified Bid from a Qualified Bidder (other than
                                                                      21   the Hytera US Bidder) prior to the Bid Deadline, then the Debtors shall notify each other Qualified
                                                                      22   Bidder that the Debtors intend to conduct an auction (the “Auction”), subject to reasonable rules and
                                                                      23   procedures as may be established by the Debtors, consistent with this Order and in consultation with
                                                                      24   the Committee. The Auction to determine the successful bidder for the Purchased Assets shall be held
                                                                      25   on AugustSeptember 18, 2020 at 3:00 p.m. (Pacific Time) at the offices of counsel for the Debtors,
                                                                      26   Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA
                                                                      27   90067, or such other place (including by video conference) and time designated by the Debtors with
                                                                      28   prior notice to all Qualified Bidders. Each bidder participating at the Auction will be required to


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                                                                                         Main Document    Page 33 of 39


                                                                       1   confirm that (i) it has not engaged in any collusion with respect to the bidding or the sale and (ii) its

                                                                       2   Qualified Bid does not contain any financing or due diligence contingencies (unless consented to by

                                                                       3   the Debtors). The Auction will be conducted openly, will be videotaped or transcribed, and the

                                                                       4   Committee, any Qualified Bidders, and each of their respective advisors, will be permitted to attend.

                                                                       5   The Debtors shall file a notice announcing the results of the Auction and the identity of the proposed

                                                                       6   Winning Bidder and the Back-Up Bidder on the Court’s docket as soon as practicable after conclusion

                                                                       7   of the Auction.

                                                                       8            9.       Only Qualified Bidders may bid at the Auction. Copies of all Qualified Bids shall be

                                                                       9   provided to the Committee and each other Qualified Bidder by no later than one (1) business day prior

                                                                      10   to the Auction. At the commencement of the Auction, the Debtors shall identify the bid that they have

                                                                      11   determined (after consultation with the Committee) to be the highest and/or best offer and shall permit
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Qualified Bidders to submit higher and/or better bids. Each subsequent bid must exceed the amount
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   of the preceding bid by not less than $100,000 and shall not be modified in a manner that causes it no
                                            ATTOR NE YS A T L AW




                                                                      14   longer to be a Qualified Bid.

                                                                      15            10.      The Debtors, subject to the terms of this Order and the oversight and approval of the

                                                                      16   Court, and in consultation with the Committee, shall supervise the bidding process and conduct the

                                                                      17   Auction in such a manner as to provide Qualified Bidders a full, fair, and equal opportunity to

                                                                      18   participate in the Auction. The Debtors, in consultation with their investment banker, counsel, and

                                                                      19   the Committee, shall determine which Qualified Bid is to be recommended to the Court for approval

                                                                      20   as the highest and/or best bid. The Debtors shall request at the Sale Hearing that the Court authorize

                                                                      21   the Debtors to consummate the Sale Transaction to such proposed Winning Bidder.

                                                                      22            11.      If the Debtors do not receive at least one (1) Qualified Bid from a Qualified Bidder

                                                                      23   other than the Hytera US Bidder, then no Auction shall be scheduled or conducted, and the Court at

                                                                      24   the Sale Hearing shall solely consider the approval of the Sale Transaction to the Hytera US Bidder as

                                                                      25   set forth in the Initial APA; the Court shall not consider any competing or alternative offers or

                                                                      26   proposals to purchase any of the Debtors’ assets (unless consented to by the Debtors), nor shall the

                                                                      27   Court consider any objections to the Motion that are based on the existence or potential for other or

                                                                      28   different offers or proposals to purchase the Debtors’ assets.


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                                                                                         Main Document    Page 34 of 39


                                                                       1            12.      The Court shall hold a hearing on August 20September 22, 2020 at 10:30 a.m.

                                                                       2   (Pacific Time) (the “Sale Hearing”) to consider the approval of the Sale Transaction as set forth in

                                                                       3   the Motion, approve the Winning Bidder, approve the Back-Up Bidder, if necessary, and confirm the

                                                                       4   results of the Auction, if applicable.

                                                                       5            13.      Upon approval by the Court of a Winning Bidder other than the Hytera US Bidder, the

                                                                       6   Bid Deposit of such Winning Bidder shall become non-refundable if the Modified Agreement of such

                                                                       7   Winning Bidder is thereafter terminated by the Debtors as a result of a breach by the Winning Bidder

                                                                       8   of its obligations thereunder. If the Back-Up Bidder is a Qualified Bidder other than the Hytera US

                                                                       9   Bidder, then the Bid Deposit of the Back-Up Bidder shall remain on deposit in the Segregated Account

                                                                      10   pending the Closing Date (as defined below), and such deposit shall become non-refundable if the

                                                                      11   Back-Up Bidder becomes the proposed Winning Bidder and its Modified Agreement is thereafter
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   terminated by the Debtors as a result of a breach by such Back-Up Bidder. If a dispute arises over
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   whether a Bid Deposit is refundable or non-refundable, the Bid Deposit shall remain in the Segregated
                                            ATTOR NE YS A T L AW




                                                                      14   Account pending a determination of the dispute by the Court or written agreement of the parties.

                                                                      15            14.      If the Hytera US Bidder becomes the Winning Bidder, but the Initial APA is terminated

                                                                      16   pursuant to its terms by the Debtors as a result of a breach by the Hytera US Bidder of its obligations

                                                                      17   thereunder, the Hytera US Bidder shall forfeit the Buyer Deposit (as defined in the Initial APA). If a

                                                                      18   Qualified Bidder other than the Hytera US Bidder becomes the proposed Winning Bidder, but the

                                                                      19   Modified Agreement of such bidder is terminated pursuant to its terms by the Debtors as a result of a

                                                                      20   breach by the proposed Winning Bidder of any of its obligations thereunder, such bidder shall forfeit

                                                                      21   its Bid Deposit. In either case, the forfeiture of the Buyer Deposit or the Bid Deposit, as the case may

                                                                      22   be, shall constitute liquidated damages and the Debtors and their estates shall retain no other rights,

                                                                      23   remedies, claims, counterclaims, and defenses against the Hytera US Bidder or such other Qualified

                                                                      24   Bidder, as applicable, with respect to such bid.

                                                                      25            15.      If Qualified Bids have been submitted by more than one Qualified Bidder, the Qualified

                                                                      26   Bidder that makes the next-highest and/or best Qualified Bid to that of the proposed Winning Bidder

                                                                      27   shall become the back-up bidder (the “Back-Up Bidder”) and such Back-Up Bidder’s final and highest

                                                                      28   and/or best Qualified Bid (the “Back-Up Bid”) shall remain open and irrevocable in accordance with


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05              Desc
                                                                                                         Main Document    Page 35 of 39


                                                                       1   the terms of the Initial APA or the Modified Agreement, as applicable, pending the closing of the

                                                                       2   Winning Bid (the “Closing Date”). If a bid of the Hytera US Bidder is the next-highest and/or best

                                                                       3   bid to that of the proposed Winning Bidder, then the Hytera US Bidder shall have the option, but not

                                                                       4   the obligation, to have the Initial Bid treated as the Back-Up Bid. If the transaction with the Winning

                                                                       5   Bidder does not close prior to the Closing Date (as such date may be extended pursuant to paragraph

                                                                       6   16, below), then the Back-Up Bid shall upon notice to the Back-Up Bidder by the Debtors (after

                                                                       7   consultation with the Committee) be deemed the Winning Bid without further order of the Court, and

                                                                       8   the Back-Up Bidder shall be required to consummate the transaction in accordance with the Initial

                                                                       9   APA or Modified Agreement, as applicable. If the Hytera US Bidder is not the Winning Bidder or the

                                                                      10   Back-Up Bidder, the Hytera US Bidder shall nonetheless have the right, but not the obligation, to keep

                                                                      11   its bid open pending the Closing Date.
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12            16.      The Debtors, in consultation with the Committee, may grant any proposed Winning
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   Bidder additional time to perform and, to the extent necessary, extend the Closing Date.
                                            ATTOR NE YS A T L AW




                                                                      14            17.      Objections to the Sale Transaction, if any, shall be in writing and shall be filed and

                                                                      15   served by email so as to be actually received by the Court and the following parties (the “Objection

                                                                      16   Recipients”) on or before August 13September 14, 2020 at 4:00 p.m. (Pacific Time), provided,

                                                                      17   however, that to the extent the proposed Winning Bidder at the Auction is a bidder other than the

                                                                      18   Stalking Horse Bidder, any supplemental or further objections to the sale to the proposed Winning

                                                                      19   Bidder based solely on such alternative Winning Bidder’s adequate assurance of future performance

                                                                      20   shall be filed by no later than August 19September 21, 2020 at 4:00 (Pacific Time) (the “Objection

                                                                      21   Deadlines”):      (a) the Debtors, 8 Whatney, Unit 200, Irvine, CA 92618, Attn: Grace Wang

                                                                      22   (grace.wang@hytera.us); (b) counsel to the Debtors, Pachulski Stang Ziehl & Jones LLP, 10100 Santa

                                                                      23   Monica Boulevard, 13th Floor, Los Angeles, CA 90067, Attn: John W. Lucas (jlucas@pszjlaw.com);

                                                                      24   (c) counsel to the Committee, Levene Neale Bender Yoo & Brill L.L.P., 10250 Constellation

                                                                      25   Boulevard, Suite 1700, Los Angeles, CA 90067, Attn: David L. Neale (dln@lnbyb.com); (d) the U.S.

                                                                      26   Trustee, 411 W. Fourth Street, Suite 7160, Santa Ana, CA 92701, Attn: Michael J. Hauser

                                                                      27   (michael.hauser@usdoj.com); (e) counsel to the Stalking Horse Bidder, Cohen & Gresser LLP, 800

                                                                      28   Third Avenue, 21st Floor, New York, NY 10022, Attn: Daniel H. Tabak (dtabak@cohengresser.com);


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                  Desc
                                                                                                           Main Document    Page 36 of 39


                                                                       1   and (f) any other party that has requested noticed in these cases. The Debtors or any other party in

                                                                       2   interest may file a reply in support of the Sale Transaction by no later than August 19September 21,

                                                                       3   2020 at 12:00 p.m. (Pacific Time), provided that any reply to an objection with respect to an

                                                                       4   alternative Winning Bidder’s adequate assurance of future performance may be presented orally to the

                                                                       5   Court at the Sale Hearing.

                                                                       6            18.      Notice of (a) the Motion, (b) the Bidding Procedures, (c) the Auction, (d) the Objection

                                                                       7   Deadlines, (e) the Sale Hearing, and (f) the proposed assumption, assignment, and sale of the Contracts

                                                                       8   to the Winning Bidder shall be good and sufficient, and no other or further notice shall be required, if

                                                                       9   given as follows:

                                                                      10                     a.         Sale Notice. Within three (3) business days after entry of this Order, the

                                                                      11   Debtors shall provide notice, in substantially the form attached as Exhibit D to the Motion (the “Sale
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Notice”), of this Order, the Motion, the Auction, the Objection Deadlines, and the Sale Hearing by
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   email if known, otherwise by first-class mail, upon (a) all persons and entities known by the Debtors
                                            ATTOR NE YS A T L AW




                                                                      14   to have expressed an interest to the Debtors in a transaction with respect to the Debtors' assets or any

                                                                      15   portion thereof during the past three months; (b) all persons known by the Debtors to have asserted

                                                                      16   any interest in any of the Debtors’ material assets; (c) all persons known by the Debtors to be

                                                                      17   counterparties to the Debtors’ executory contracts and unexpired leases; (d) the United States Trustee;

                                                                      18   (e) the Committee and its counsel; (f) any Governmental Body known to have a claim in these chapter

                                                                      19   11 cases; (g) all other known creditors and equity security holders of the Debtors; (h) all persons that

                                                                      20   have requested special notice in the Bankruptcy Cases; and (i) all other persons as directed by the

                                                                      21   Court.

                                                                      22                     b.         Cure Notice.

                                                                      23                            i.         Within three (3) business days after entry of this Order, the Debtors shall

                                                                      24   file with the Court and serve via email if known, otherwise by first class mail, on all persons known

                                                                      25   by the Debtors to be a counterparty to an executory contract or unexpired lease, a notice of assumption,

                                                                      26   assignment, sale, and cure substantially in the form attached as Exhibit E to the Motion (the “Cure

                                                                      27   Notice”). The Cure Notice shall include (a) a statement that the contracts listed therein may be treated

                                                                      28   as “Purchased Contracts” under the Initial APA (or Modified Agreement), (b) a statement that certain


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES              Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05           Desc
                                                                                                           Main Document    Page 37 of 39


                                                                       1   of the contracts listed therein may be removed from the assumption list prior to the Closing Date under

                                                                       2   the Initial APA (or Modified Agreement) and thereafter rejected or assumed, assigned, and sold at a

                                                                       3   date subsequent to the Closing Date; provided that, absent consent of an applicable contract or lease

                                                                       4   party, (c) the Debtors’ calculation of the amount necessary, if any, to cure any and all defaults under

                                                                       5   the Contracts and compensate the counterparties thereto for pecuniary loss in respect of any such

                                                                       6   default(s) (the “Cure Amount”) as a condition to the assumption, assignment and sale of such Contract

                                                                       7   under Bankruptcy Code sections 363 and 365, and (d) evidence of the Hytera US Bidder’s ability to

                                                                       8   provide adequate assurance of future performance of such executory contracts or unexpired leases.

                                                                       9                           ii.       Any subsequent Cure Notice that identifies a Contract that was not

                                                                      10   previously identified as being subject to assumption, assignment, and sale under the Initial APA (or

                                                                      11   Modified Agreement) or that reduces the Debtors’ calculation of the Cure Amount (an “Amended
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   Cure Notice”) shall provide a deadline of not less than seven (7) calendar days from the date of service
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   of such Amended Cure Notice by which the counterparty to any modification may object to (a) the
                                            ATTOR NE YS A T L AW




                                                                      14   assumption, assignment, and sale of such Contract pursuant to the Initial APA (or Modified

                                                                      15   Agreement); (b) the Debtors’ calculation of the Cure Amount for such contract; and (c) Adequate

                                                                      16   Assurance Information, if such contract was not previously identified as being subject to assumption,

                                                                      17   assignment and sale.

                                                                      18                           iii.      The Cure Notice and any Amended Cure Notice will be filed with the

                                                                      19   Court.

                                                                      20                           iv.       The Debtors reserve the right to (i) provide Amended Cure Notices up

                                                                      21   to the Closing of the Initial APA (or Modified Agreement); (ii) remove a contract from the list of

                                                                      22   Purchased Contracts at any time prior to the Closing of the Initial APA (or Modified Agreement), for

                                                                      23   any reason; and (iii) remove a contract from the list of Purchased Contracts after the closing of the

                                                                      24   Initial APA (or Modified Agreement), if the Court determines after such Closing that the Cure Amount

                                                                      25   for such contract is in excess of the amount set forth on Exhibit 1 to the Cure Notice. The removal of

                                                                      26   any such contract shall not reduce the purchase price to be paid by the Winning Bidder, unless

                                                                      27   consented to by the Debtors.

                                                                      28


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES             Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05             Desc
                                                                                                          Main Document    Page 38 of 39


                                                                       1                            v.      Any counterparty to a Contract must file and serve by email on the

                                                                       2   Objection Recipients any objections to (a) the proposed assumption, assignment, and sale of its

                                                                       3   contract to the Winning Bidder (and must state in its objection, with specificity, the legal and factual

                                                                       4   basis of its objection) and (b) if applicable, the proposed Cure Amount (and must state in its objection,

                                                                       5   with specificity, what Cure Amount is required with appropriate documentation in support thereof),

                                                                       6   no later than August 13September 14, 2020 at 4:00 p.m. (Pacific Time) and the Debtors or any other

                                                                       7   party in interest may file a reply to any such objection by no later than August 19September 21, 2020

                                                                       8   at 12:00 p.m. (Pacific Time); provided, however, that to the extent the Winning Bidder is an entity

                                                                       9   other than the Hytera US Bidder, any supplemental or further objections to the assumption,

                                                                      10   assignment, and sale of a contract to the Winning Bidder by a counterparty to such contract, based

                                                                      11   solely on the ability of the Winning Bidder(s) and/or Backup Bidder(s) ability to provide adequate
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   assurance of future performance shall be filed no later than August 19September 21, 2020 at 4:00
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   p.m. (Pacific Time) and the Debtors or any other party in interest may present orally a reply to any
                                            ATTOR NE YS A T L AW




                                                                      14   such objection at the Sale Hearing; provided further that the deadline to object to an Amended Cure

                                                                      15   Notice shall be no earlier than seven (7) calendar days after the date of service of such Amended Cure

                                                                      16   Notice. If no objection is timely filed and served, (x) the counterparty to a contract shall be deemed

                                                                      17   to have consented to the assumption, assignment and sale of the contract to the Winning Bidder and

                                                                      18   shall be forever barred from asserting any objection with regard to such assumption, assignment and

                                                                      19   sale, and (y) the Cure Amount set forth in the Cure Notice (or Amended Cure Notice) shall be

                                                                      20   controlling, notwithstanding anything to the contrary in any contract, or any other document, and the

                                                                      21   counterparty to the contract shall be deemed to have consented to the Cure Amount and shall be forever

                                                                      22   barred from asserting any other claims related to such contract against the Debtors or the Winning

                                                                      23   Bidder, or the property of any of them.

                                                                      24                           vi.      If the Winning Bidder or the Back-Up Bidder at the Auction is not the

                                                                      25   Stalking Horse Bidder, then within one (1) business day after the Auction, the Debtors shall file and

                                                                      26   serve on each counterparty to the contracts, a supplemental Cure Notice identifying the Winning

                                                                      27   Bidder and Back-Up Bidder (if applicable) and providing information regarding the Winning Bidder’s

                                                                      28   and Back-Up Bidder’s (if applicable) Adequate Assurance Information.


                                                                           DOCS_SF:103848.3 38393/002
                                                                       Case 8:20-bk-11507-ES            Doc 133 Filed 07/22/20 Entered 07/22/20 14:21:05                Desc
                                                                                                         Main Document    Page 39 of 39


                                                                       1            19.      A list of all contracts assumed, assigned, and sold to the Winning Bidder as “Purchased

                                                                       2   Contracts” under the Initial APA (or Modified Agreement) shall be filed with the Court no later than

                                                                       3   five (5) business days following the Closing Date.

                                                                       4            20.      The Debtors shall have the discretion, in consultation with the Committee and its

                                                                       5   advisors, to modify, supplement, amend, or waive the procedures set forth herein if necessary to

                                                                       6   maximize the value of the estates and otherwise comply with the Debtors’ fiduciary obligations.

                                                                       7            21.      Notwithstanding any applicability of Bankruptcy Rules 6004(h), 7062, or 9014, the

                                                                       8   terms and conditions of this Order shall be immediately effective and enforceable upon its entry.

                                                                       9            22.      This Court shall retain jurisdiction and power to enforce and interpret the provisions of

                                                                      10   this Order.

                                                                      11            23.      Notwithstanding the relief granted in this Order and any actions taken pursuant to such
P ACHULSKI S TANG Z IEHL & J O NES LLP




                                                                      12   relief, nothing in this Order shall be deemed to prejudice Motorola Solutions, Inc.’s arguments in the
                                         LOS ANGELES, C ALIFO R NIA




                                                                      13   pending Motion to Dismiss Chapter 11 Case Pursuant to 11 U.S.C. § 1112 or Alternatively to Suspend
                                            ATTOR NE YS A T L AW




                                                                      14   Case Pending Resolution of District Court Matters Pursuant to 11 U.S.C. § 305 [Docket No. 111] and

                                                                      15   Motion for Relief from Automatic Stay Under 11 U.S.C. § 362 [Docket No. 112].

                                                                      16
                                                                                                                               ###
                                                                      17

                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                           DOCS_SF:103848.3 38393/002
